  Case 14-29120         Doc 38     Filed 05/03/19 Entered 05/03/19 08:42:06              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-29120
         Carolyn Nell Turner

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/08/2014.

         2) The plan was confirmed on 10/30/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/23/2018.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 57.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $21,550.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-29120      Doc 38       Filed 05/03/19 Entered 05/03/19 08:42:06                     Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $13,042.32
       Less amount refunded to debtor                        $1,038.58

NET RECEIPTS:                                                                                 $12,003.74


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $520.35
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,520.35

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA NA             Unsecured      1,120.00            NA              NA            0.00       0.00
BUCKEYE CHECK CASHING OF IL    Unsecured      2,059.00            NA              NA            0.00       0.00
CAP ONE                        Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured      5,176.00       5,176.38        5,176.38        323.63        0.00
CAPITAL ONE NA                 Unsecured      1,500.00       1,567.44        1,567.44          98.00       0.00
CAPITAL ONE NA                 Unsecured            NA       2,290.55        2,290.55        143.21        0.00
CCS/CORTRUST BANK              Unsecured      2,553.00            NA              NA            0.00       0.00
CHASE BANK USA                 Unsecured      2,068.00            NA              NA            0.00       0.00
CHASE BANK USA                 Unsecured      1,320.00            NA              NA            0.00       0.00
CHASE BANK USA                 Unsecured      2,611.00            NA              NA            0.00       0.00
CHASE PIER                     Unsecured           0.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER          Secured              NA            NA              NA            0.00       0.00
DISCOVER BANK                  Unsecured      4,918.00       4,901.57        4,901.57        306.45        0.00
FIRST NATIONAL BANK OMAHA      Unsecured      2,269.00       2,269.94        2,269.94        141.92        0.00
GINNYS                         Unsecured           0.00           NA              NA            0.00       0.00
ILLINOIS TITLE LOANS           Secured        1,200.00       1,452.08        1,200.00      1,200.00      51.10
ILLINOIS TITLE LOANS           Unsecured            NA            NA           252.08          15.76       0.00
KOHLS                          Unsecured      2,275.00            NA              NA            0.00       0.00
Lew Magram                     Unsecured           0.00           NA              NA            0.00       0.00
MERRICK BANK                   Unsecured      3,795.00       3,495.75        3,495.75        218.55        0.00
ORANGE LAKE COUNTRY CLUB INC   Unsecured     11,893.00            NA              NA            0.00       0.00
PAYDAY LOAN STORE              Unsecured      2,123.00       1,124.76        1,124.76          70.32       0.00
PRA RECEIVABLES MGMT           Unsecured      4,832.00       4,965.63        4,965.63        310.45        0.00
PRA RECEIVABLES MGMT           Unsecured      4,463.00       4,336.44        4,336.44        271.11        0.00
PRA RECEIVABLES MGMT           Unsecured     12,666.00     13,180.41        13,180.41        824.04        0.00
PRA RECEIVABLES MGMT           Unsecured         523.00        523.65          523.65          32.74       0.00
PRA RECEIVABLES MGMT           Unsecured      4,420.00       4,554.84        4,554.84        284.77        0.00
PRA RECEIVABLES MGMT           Unsecured         674.00        724.21          724.21          45.28       0.00
PRA RECEIVABLES MGMT           Unsecured      2,755.00       2,854.84        2,854.84        178.48        0.00
PRA RECEIVABLES MGMT           Unsecured      1,511.00       1,590.80        1,590.80          99.46       0.00
PRA RECEIVABLES MGMT           Unsecured         676.00        676.47          676.47          42.29       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-29120          Doc 38     Filed 05/03/19 Entered 05/03/19 08:42:06                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal       Int.
Name                                 Class   Scheduled        Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT             Unsecured         497.00          522.77        522.77          32.68        0.00
PRA RECEIVABLES MGMT             Unsecured         485.00          485.90        485.90          30.38        0.00
PREMIER BANK CARD                Unsecured         382.00             NA            NA            0.00        0.00
PREMIER BANK CARD                Unsecured         499.00             NA            NA            0.00        0.00
QUANTUM3 GROUP LLC               Unsecured      2,421.00         2,532.42      2,532.42        158.33         0.00
QUANTUM3 GROUP LLC               Unsecured      1,627.00         1,670.50      1,670.50        104.44         0.00
SEVENTH AVENUE                   Unsecured           0.00             NA            NA            0.00        0.00
WEBBANK                          Unsecured         765.00             NA            NA            0.00        0.00
WELLS FARGO BANK                 Secured      161,426.00       10,733.67           0.00           0.00        0.00
WELLS FARGO BANK                 Secured              NA         2,500.00      2,500.00      2,500.00         0.00
WILSON RESORT FIN LLC            Secured             0.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00              $0.00                  $0.00
      Mortgage Arrearage                                    $2,500.00          $2,500.00                  $0.00
      Debt Secured by Vehicle                               $1,200.00          $1,200.00                 $51.10
      All Other Secured                                         $0.00              $0.00                  $0.00
TOTAL SECURED:                                              $3,700.00          $3,700.00                 $51.10

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                $0.00                $0.00
       Domestic Support Ongoing                                 $0.00                $0.00                $0.00
       All Other Priority                                       $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                 $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $59,697.35             $3,732.29                  $0.00


Disbursements:

       Expenses of Administration                                $4,520.35
       Disbursements to Creditors                                $7,483.39

TOTAL DISBURSEMENTS :                                                                           $12,003.74




UST Form 101-13-FR-S (09/01/2009)
  Case 14-29120         Doc 38      Filed 05/03/19 Entered 05/03/19 08:42:06                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
